Exhibit 10.5

 

[g126921khi001.jpg]

1 Amount of Loan 1 1 1 1 Fund for 2 Use of Fund 4 Guaranteed by Credit Guaranty
Association Name of Credit Guaranty Association Guarantee number: (Place on top
of the amount) (To be deleted with slant if not guaranteed) Final repayment date
1 Year Month Day 5 Repayment Schedule (1) The initial and final repayment are to
be as follows: Rate of Bank Damages Interest Rate 3 % per annum 14% p.a. (To be
calculated for actual number of days on a 365-day year basis) 1 Year Month Day
1111 Initial repayment amount 1 1 1 1 Initial repayment date Final payment =aunt
(2) The repayment from the second repayment (excluding the final repayment) are
scheduled as 6 8 Second repayment month 1 Year Month 1 11 1 Pay period III
Every-months Amount of repayment for each time 1 1 1 1 1 1 1 1 1 Pay period I I
Every-months Amount t of repayment for each time 1 1 1 1 1 1 1 1 1 Pay period 1
By Yr, 1 Month Every-months Amount of repayment for each time 1 1 1 1 1 1 1 1 1
Pay period III Every-months Amount of repayment for each time 1 1 1 1 1 1 1 1 1
Revenue Stamp LOAN AGREEMENT Date: May 10, 2013 To: The Bank of Tokyo-Mitsubishi
UFJ, Ltd. Address Central Building 8F Kayobashi 1-1-5, Chuo-Ku /s/ Natsuo
Watase, Tokyo 104-0031 Japan President Seal Borrower Calgon Carbon Japan KK
Address Guarantor (Rental Hoshonin) Address Seal Guarantor (Rental Hoshonin) The
borrower hereby executes this Loan Agreement set forth with your bank, based on
the acknowledgement of each provision of the Agreement on Bank Transactions
which the borrower separately tendered to your bank. Article 1 (Loan) The
borrower has been provided with a loan for which details are as follows: Pay
period Every-months Amount of repayment for each time By Yr, Month 4, 111 1 1 1
11 4 1 1 1 1 Pay period By Yr, 1 Month Every-months Amount of repayment for each
time 1 1 1 1 1 1 1 1 1 Pay period By Yr, Month I I I Every-months Amount of
repayment for each 1 1 1 1 1 1 time II Pay period on ByYr,1 1 Month Every-months
Amount of repayment for each time 1 1 1 1 1 1 1 1 1 Pay period By Yr, 1 1 Month
Every-months Amount of repayment for each time 1 1 1 1 1 1 1 1 1 (3) Each
repayment date for the above (2) shall be ( ) of the month. (4) If repayment
dates for the above (1) and (2) fall on holidays, the following date shall be
selected by deleting needless dates. I. Business day before holiday 12. Business
day following holiday 13. Business day following holiday. but if it is over the
month-end. previous business day 6 Interest Payment Schedule (1) Interest
payment dates shall be a drawdown date and dates corresponding to a date
specified in the preceding (3) in every Payment ( ) months, and an interest
amount for a period from a drawdown date (from the 2nd payment, a date following
each interest Schedule payment date) to the next interest payment date (the
final date shall be the final repayment date) shall be paid in advance. (2) The
preceding (4) shall apply in case where each interest payment date falls on
holiday. 7 Deposit Account for repayment Your Bank current / Account number
Account holder's name Br. ordinary

 

--------------------------------------------------------------------------------


 

Article 2 (Partial Accelerated Repayment)

 

In the event that the borrower executes a partial accelerated repayment, unless
otherwise requested, the borrower shall continue to make the subsequent
repayment pursuant to the schedule provided in the preceding article, and the
final repayment date shall be moved up to the otherwise preceding repayment
date.

 

Article 3 (Withdrawal of Principal and/or Interest from Deposit Account)

 

(A) With regard to the principals payable by the borrower, your Bank may debit
from the deposit account for repayment specified in Article 1-7 such amount
payable by the borrower and appropriate it to such principal repayment on the
contracted repayment date.

 

Notwithstanding any provisions specified in the rules for current deposit,
ordinary deposit, multipurpose deposit accounts, the submission of checks,
passbook and withdrawal slip for ordinary deposit and multi-purpose deposit
accounts may be omitted.

 

If the outstanding balance in the deposit account for repayment fall short of
the amount to be repaid on the repayment date,your Bank may, at any time, handle
the repayment process in the same manner, when the balance subsequently reaches
the amount to be repaid.

 

(B) Your Bank may debit from the account for repayment any amount payable by the
borrower, including interests, damages or other fees related to this loan,
mutatis mutandis to this Article 3-(A).

 

(C) The borrower will follow your Bank’s instructions if methods specified in
this Article 3-(A) or (B) are not adopted.

 

Article 4 (Burden of Expenses)

 

The borrower will bear any and all expenses incurred in relation to the
preparation of this Certificate and deed specified in Article 6, disposal of
collaterals, and this Agreement.

 

Article 5 (Guarantee)

 

i.                  The guarantor (“Rentai Hoshonin”) shall owe obligations on
guarantees jointly and severally (“Rentai Hosho”) with the borrower for any and
all obligations owed by the borrower under this Agreement, and, in the
performance thereof, shall abide by each provisions of the Agreement on Bank
Transactions separately tendered by the borrower to your Bank and this
Agreement.

ii.               The Rentai Hoshonin shall not claim immunity against changes
or cancellation of collaterals or other guarantees made by your Bank at your
Bank’s own convenience.

iii.            The Rentai Hoshonin shall not offset any debts with deposits or
any other credits the borrower has against your Bank.

iv.           The Rentai Hoshonin shall not exercise its rights obtained from
your Bank in subrogation by performing obligations on guarantees if transactions
between the borrower and your Bank continue without consent of your Bank. If
your Bank so demands, the Rentai Hoshonin shall assign its rights or ranks to
your Bank without any consideration thereof.

v.              If the Rentai Hoshonin tenders or may tender in future
guarantees on obligations owed by the borrower other than this guarantee, total
amount of guarantees shall be an aggregate amount of these guarantees, unless
otherwise specifically agreed, and other guarantees shall not be affected by
this guarantee.

 

The English translation of this Loan Agreement is prepared solely for the
purpose of convenience, and is superseded by the Japanese text. All questions
that may arise within or without courts of law in regard to the meaning of the
words, provisions, and stipulations of the following agreement shall be decided
in accordance with the Japanese agreement.

 

--------------------------------------------------------------------------------


 

Article 6 (Preparation of Notarial Deed)

 

If your Bank so demands, the borrower and Rentai Hoshonin shall forthwith make
necessary arrangement to prepare a notarial deed authorizing compulsory
execution regarding obligations under this Agreement.

 

Article 7 (Rivision of the Interset Rate)

 

Your Bank and the borrower may demand the rivision of the Interset Rate
(specified in Article 1-3) each other in situations such as follows:

 

In the event of a change in the condition of financial market

 

In cases other than above, when a reasonable reason to revise the Interest Rate
exists.

 

(Special Agreement)

 

(Seal)

 

(Reference) Irrespective of regular year or leap year, interest shall be
calculated using a formula shown on the right.

 

Principal (unit of calc. of int.: ¥100) x days x annual rate = Interest
(rounding down less than ¥1)
365

 

--------------------------------------------------------------------------------